



COURT OF APPEAL FOR ONTARIO

CITATION: Ford v. Windsor (City), 2018 ONCA 992

DATE: 20181205

DOCKET: M49841 / M49633

Lauwers J.A. (Motions Judge)

BETWEEN

Matthew Ford

Moving Party (Applicant)

and

The Corporation of the City of Windsor

Responding Party (Respondent)

Matthew Ford, in person

David Reiter and Dillon Collett, for the respondent

Heard: November 29, 2018

REASONS FOR DECISION

[1]

The appellant, Mr. Ford, is seeking leave to appeal from the costs
    decision of Pomerance J., dated July 5, 2018, in which she awarded $121,892,
    inclusive of disbursements and HST, to the City of Windsor. Because Mr. Fords
    motion for leave to appeal is still pending in this court, r. 63.01 of the
Rules
    of Civil Procedure
, R.R.O. 1990, Reg.
    194,
the rule staying the enforcement of the order automatically is
    not in effect.

[2]

Mr. Ford asks for an order staying the Citys efforts to collect the
    costs award pending disposition of the leave application.

[3]

The City seeks to take advantage of the absence of the automatic stay in
    order to subject Mr. Ford to a judgment debtor examination. The City asks that
    Mr. Fords motion be dismissed or, in the alternative, that a term be added to
    allow the City to conduct a judgment debtor examination of Mr. Ford and to take
    any further steps that may be necessary to preserve the
status quo
pending disposition of the leave motion.

[4]

The reason for the Citys concern is that just before starting the
    action against the City of Windsor, Mr. Ford transferred his interest in the
    matrimonial home to his wife. The City takes the position that this could be a
    fraudulent conveyance designed to defeat Mr. Fords creditors, in particular
    the City. The City has remedies outside of this appeal, but it does not want to
    pursue them. It is not the function of this court to grant a form of
    pre-judgment execution.

[5]

I see no reason not to grant Mr. Ford the stay he seeks. If this court
    grants him leave to appeal, then the automatic stay will come into effect. If
    the court does not grant leave to appeal, then the City will be free to pursue
    enforcement of the costs award.

[6]

I order that the enforcement of the costs award be stayed pending
    determination of Mr. Fords motion for leave to appeal to this court.

P. Lauwers J.A.


